DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 and 13-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 recites, inter alia, a joining part including a replication portion corresponding to a shape of the second portion and a re-attachment portion assembled to the first portion after application of the impact force separating the first and second portions, wherein the replication portion is adapted to be attached to the vehicle.
Claim 17 recites, inter alia, providing a joining portion including a re-attachment portion and a replication portion corresponding at least partially in structure to the second portion; and assembling the re-attachment portion to the first portion and the replication portion to the vehicle.
Claim 19 recites, inter alia, a joining part including a replication portion and a flange, the flange being adapted to be attached to the neighboring portion that remains attached to the headlamp housing after the impact, wherein the joining part is adapted to be attached to an adjoining body part.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.A/Examiner, Art Unit 2875            

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875